DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor fairly suggest a photometric dispensing nozzle unit comprising: a nozzle having a distal end opening through which suction/discharge of gas is performed and to which a dispensing tip is attached; a light guide end portion which is provided in the nozzle and in which light is received or irradiated at a distal end of the nozzle; a dispensing cylinder including a cylinder having a cavity therein, a plunger that is slidable in the cavity, and a suction/discharge port through which suction/discharge of gas is performed; a suction/discharge flow path that passes through the nozzle and allows the suction/discharge port to communicate with the distal end opening of the nozzle; and a light guide path optically connected to the light guide end portion through the nozzle without through the dispensing cylinder. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tajima; Hideji; Rodriguez; Miguel et al.; Tajima; Hideji et al.; Tajima; Hideji; Tamezane; Hideto et al.; Matthias; Torsten et al.; Franz; Tobias et al.; Kusuura; Takahisa; Chang; Timothy N. et al.; Werner; James H. et al.; and Sakai; Tadashi et al.disclose dispensers including light devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R GORDON/Primary Examiner, Art Unit 1798